Hill, C. J.
In a suit to recover damages from a railroad company for killing a cow, the court charged the jury, “If you believe the railroad company was not negligent — did all they could to prevent the killing, under the rules of law given to you, and are not liable therefor, the form of your verdict will be, ‘We, the jury, find for the defendant’.” ' The foregoing excerpt was excepted to because the use of the words, “and are not liable therefor,” allowed the jury to find against the defendant “although they found it was not negligent and did all it could to prevent the killing of the cow.” Held, that this criticism is wholly without merit, irrespective of other exceptions that might have been taken. No other error of law being complained of, and the verdict being supported by the evidence,' the judgment refusing a new trial is Affirmed.